Citation Nr: 0112968	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  98-03 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 1974 
and from April 1979 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing private and VA 
medical records to which a reference has been made and 
conducting examinations if necessary.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  

During his March 1998 VA hearing, the veteran reported 
private psychiatric treatment from Dr. Alberto Varela in the 
past several years, but records of such treatment are not 
presently included with the claims file.  Moreover, a May 
1998 VA social and industrial survey report indicates current 
psychiatric treatment at a VA facility.  However, the most 
recent VA outpatient reports of record, from the San Juan VA 
Medical Center (VAMC), are dated from December 1997.  The 
most recent VA examination of record was conducted in April 
1998, approximately three years ago.  In view of this and 
since the file is being returned for further development, the 
veteran should also be scheduled for a VA psychiatric 
examination to determine the current severity of his 
psychiatric disorder.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the address of 
Dr. Varela and a signed release form.

2.  Then, the RO should request records 
from Dr. Varela, as well as records from 
the San Juan VAMC for treatment provided 
since December 1997.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

3.  The RO should schedule the veteran a 
VA psychiatric examination to ascertain 
the severity and manifestations of his 
service-connected psychiatric disorder.  
Prior to the examination, the RO should 
provide the examiner with the veteran's 
claims file and a copy of this Remand for 
review.  The examiner should conduct any 
and all indicated evaluations, studies 
and tests deemed necessary, and report 
all complaints and clinical findings in 
detail.  The examiner should then assess 
the severity of the veteran's service-
connected psychiatric disability and 
discuss, utilizing the nomenclature of 
the rating schedule, the degree of 
impairment caused by this disability.  
Specifically, the examiner should discuss 
how the disability affects the veteran's 
capacity for performing substantially 
gainful employment, and offer an opinion 
as to whether this disability renders the 
veteran unemployable.  Finally, the 
examiner should assign the veteran's 
service-connected psychiatric disability 
an Axis V diagnosis (Global Assessment of 
Functioning scale score) consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, and explain what the 
assigned score represents.  The examiner 
should express the rationale on which he 
bases his opinions

4.  After completion of the above 
development, the RO should again consider 
the veteran's claim of entitlement to an 
increased evaluation for a psychiatric 
disorder.  Any additional action 
considered necessary to comply with the 
notice and development requirements of 
the Veterans Claims Assistance Act of 
2000 should be undertaken.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional information, the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

